Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the birefringent crystal and polarization rotator (and their relationship to the other elements of the claims) of claims 19-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While the specification mentions the elements of claims 19-20, the specification and drawings do not teach or show details of these elements. If the applicant feels that this is so well known and obvious that they do not have to teach details of it, it would appear that this would bolster a future rejection that it is obvious in combination with the prior art of record because the applicant felt that it was so well known that they did not have to disclose details of this or show this. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seno et al (WO2018/123921, of record on IDS of 12-22-2020).
In regard to claim 1, Seno et al teach an input device of a multiple wavelength band optical switch comprising (figures 12): an optical demultiplexer (1204) configured to receive light and disperse the received light along a dispersion axis (x axis); and a light director (which could obviously read on any, or all of 1201, 1202 and 1203) configured to direct light in a first wavelength band to the optical demultiplexer at a first angle of incidence and to direct light in a second wavelength band to the optical demultiplexer at a second angle of incidence (see figure 12B which shows that the signals are sent to 1204 at different angles of incidence from 1203-1 and 1203-2), the second angle of incidence being different from the first angle of incidence; wherein the difference between the first and second angles of incidence causes the optical demultiplexer to output dispersed spectra of light corresponding to the first and second wavelength bands such that the dispersed spectrum of light corresponding to the first wavelength band is overlapped along the dispersion axis (figure 12B shows that the signals output from 1204 are overlapping in the x axis at the output of 1204 to 1206) and separated along a switch axis (y axis, figure 12A shows that they are separated at the output of 1204 in the y axis between 1204 and 1206) relative to the dispersed spectrum of light corresponding to the second wavelength band, the switch axis being perpendicular to the dispersion axis. 
	In regard to claim 2, Seno et al teach first and second angles of incidence are angled relative to one another (figure 12B shows that are angled relative to one another) with respect to a first axis (x axis) and a second axis (y axis), the first and second axes being parallel with an incident surface of the optical demultiplexer (x and y are parallel to the incident surface of 1204) and perpendicular to one another (x and y are perpendicular to each other).
	In regard to claim 3, the dispersion axis (x axis) is parallel with the incident surface of the optical demultiplexer and the first axis is parallel with the dispersion axis.
	In regard to claim 4, the light director comprises a first optical waveguide (one of the waveguides of 1202-1) configured to direct light in the first wavelength band to the optical demultiplexer and a second optical waveguide (one of the waveguides of 1202-2) configured to direct light in the second wavelength band to the optical demultiplexer.
	In regard to claim 6, wherein the first and second optical waveguides are angled relative to one another (figure 12B shows 1202-1 and 1202-2 angled relative to one another) such that light that exits the first optical waveguide has the first angle of incidence and light that exits the second optical waveguide has the second angle of incidence.
	In regard to claims 7 and 9, wherein the light director comprises a first array of multiple optical waveguides (1202-1 is an array in figure 12A) and a second array of multiple optical waveguides (1202-2 shows an array of waveguides in figure 12A), and wherein the first array of multiple optical waveguides comprises the first optical waveguide and the second array of multiple optical waveguides comprises the second optical waveguide.
In regard to claim 8, the light director further comprises a lens situated between the optical waveguides (1203-1 and 1203-2) and the optical demultiplexer, the lens configured to receive light in the first and second wavelength bands from the first and second optical waveguides and steer the received light toward the optical demultiplexer such that light in the first wavelength band has the first angle of incidence and light in the second wavelength band has the second angle of incidence.
In regard to claim 10, the light director further comprises lenses (1403-1 and 1403-2) situated between the optical waveguides and the optical demultiplexer, the lenses configured to receive light in the first and second wavelength bands and steer the received light towards the optical demultiplexer such that light in the first wavelength band has the first angle of incidence and light in the second wavelength band has the second angle of incidence; and the input device further comprises a second lens (1405) configured to receive light in the first and second wavelength bands from the optical demultiplexer and steer the received light towards the output optical waveguides in the second array of multiple optical waveguides. Although Seno et al does not specifically teach that the lenses 1403 can be a single lens, he teaches that in a different embodiment (figure 3) that it would be well known to use a single lens (“In the description of this embodiment, only one lens  305 is used for each wavelength band. However, any number of lenses may be used as long as they have the same optical characteristics, and any arrangement is possible. There is no problem even if it is used. Depending on the design of the optical system, a configuration in which the lens 305 is disposed between the micro lens array 303 and the diffraction grating 304 is also possible. For the purpose of reducing aberration and shortening the optical system, the lens 305 may be composed of two or more lenses, and a structure in which the diffraction grating 304 is sandwiched may be employed.”.  Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use a single lens for the purpose of simplification, since a different embodiment teaches that are known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In regard to claim 5, See figures 14A and 14B which read on the claims in a similar manner as figures 12A and 12B. This embodiment shows the first optical waveguide (First waveguide in 1402-1) is spatially offset from the second optical waveguide (first waveguide in 402-2) along a first axis (x axis as shown in figure 14B) and a second axis (Y axis as shown in 14A), the first and second axes being parallel with an incident surface (x and y axes are parallel to an incident surface of the demultiplexer) of the optical demultiplexer and perpendicular to one another (x and y are perpendicular to each other).
	In regard to claim 11, Seno et al teach the optical waveguides in the first and second arrays of multiple optical waveguides are arranged linearly (they are shown in a line).
	In regard to claim 12, Seno et al teaches “However, the first and second input / output port groups 1402-1 and 1402-2 can be arranged in parallel with each other to reduce the manufacturing and mounting load. For example, in a fiber array or a planar light wave circuit (PLC) or the like, a number of ports and functions are often expanded by polishing and bonding a plurality of input / output port groups” which teaches fibers. 
	In regard to claims 13-14, Seno et al teaches that 1404 is a diffraction grating. As shown, it appears that the dispersion axis is perpendicular to gratings of the diffraction grating.
In regard to claim 16, Sano et al teach, “As shown in FIGS. 14A and 14B, the optical signal processing apparatus according to this embodiment includes a WDM coupler array 1401 in which a plurality of WDM couplers that separate the C band and the L band are provided for each port, and the C band and the L band, respectively.”
In regard to claim 17, Seno et al teach that his device comprising the input device of claim 1. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claims 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seno et al (WO2018/123921) as applied to claims 1-16 above, and further in view of Koyama et al (2007/0211987).
Although Seno et al do not specifically teach that their spatial light modulator is a liquid crystal device, Koyama et al teaches a prior art switch device in figure 7 that is similar to the device of Sano et al. Koyama et al teach that the grating 1004 is provided to an LCD spatial light modulator (paragraphs 2 and 4, 1006). Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use a liquid crystal slm  as taught by Koyama et al with a known equivalent, since liquid crystal slm’s were known alternatives in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). It is well known that liquid crystal on silicon spatial light modulator are controllable to direct or attenuate light in the first and second wavelength bands. “Wherein the difference between the first and second angles of incidence cause the optical demultiplexer to output dispersed spectra of light corresponding to the first and second wavelength bands such that the dispersed spectrum of light corresponding to the first wavelength band is overlapped along the dispersion axis and separated along the switch axis relative to the dispersed spectrum of light corresponding to the second wavelength band” was addressed by Seno et al. It appears that this would be provided to an incident surface of the liquid crystal on silicon spatial light modulator. Kayama et al teach that it is well known to use such a device in a switch and optical add/drop multiplexer.
Conclusion

That art is not used against claims 19-20, this is not an indication that the claims are allowable. The 112 problems cause a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult for the examiner to ascertain what the applicant feels is the claimed invention.
The scope of the claims is unclear as discussed above.  As a result, a meaningful formulation of art rejections cannot be done at this time.  See MPEP 2173.06 II, 2nd paragraph:
… where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. … a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 
See also Ex Parte Timothy J.O. Catlin and Kevin T. Rowney, the appeal of 09/167,315, Appeal No. 2007-3072, decided Feb. 3, 2009, page 12:
… A rejection of a claim, which is so indefinite that "considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. §103 thereon.) … 
(https://www.uspto.gov/sites/default/files/ip/boards/bpai/decisions/prec/fd073072.pdf).

	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al (7113279) and Wu et al (5724165) teach polarization rotators with birefringent elements and liquid crystal devices. They do not teach details of dividing light in first and second wavelength bands. See figure 16 of 2009/0220233 which is similar to Sano et al.
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LESLIE C PASCAL/Primary Examiner
Art Unit 2874